


110 HR 513 : National Heroes Credit Protection

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 513
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend the Servicemembers Civil Relief
		  Act to enhance the protection of credit ratings of members of the reserve
		  component who serve on active duty in support of a contingency operation, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Heroes Credit Protection
			 Act.
		2.Protection of
			 credit ratings of members of the reserve components deployed in support of
			 contingency operations
			(a)In
			 generalTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
				
					208.Protection of
				credit ratings of members of reserve components deployed in support of
				contingency operations
						(a)Request for
				military service deployment explanationAt any time during or after serving on
				active duty in support of a contingency operation, an eligible servicemember
				may request that a consumer reporting agency include a military service
				deployment explanation with respect to a qualifying account in the file of that
				servicemember at the consumer reporting agency.
						(b)Responsibilities
				of consumer reporting agenciesUpon receiving a request from an
				eligible servicemember under subsection (a), a consumer reporting agency
				shall—
							(1)include a military
				service deployment explanation with respect to a qualifying account in the file
				of that servicemember and provide the military service deployment explanation
				to each person who requests the credit score or consumer report of the
				servicemember;
							(2)develop and
				maintain procedures for the referral to other such agencies of any military
				service deployment explanation received by the agency; and
							(3)notify the
				servicemember in writing that the inclusion of any explanation or notation in
				the file of the servicemember could potentially negatively affect the credit
				rating of the servicemember and may not mitigate a low credit score.
							(c)Duty of reseller
				to reconvey military service deployment explanationA reseller
				shall include in any report of the reseller on a servicemember any military
				service deployment explanation placed in the file of that servicemember by
				another consumer reporting agency pursuant to this section.
						(d)Acknowledgment
				of military service deployment explanationAny prospective user
				of a consumer credit report containing a military service deployment
				explanation shall acknowledge such military service deployment
				explanation.
						(e)DefinitionsFor
				the purposes of this section:
							(1)The term eligible
				servicemember means a member of a reserve component who serves on
				active duty outside the continental United States in support of a contingency
				operation under a call or order specifying a period of such service of not less
				than 180 days (or who enters such service under a call or order specifying a
				period of 180 days or less and who, without a break in service, receives orders
				extending the period of such service to a period of not less than 180
				days).
							(2)The term
				military service deployment explanation means a code generated
				by a consumer reporting agency that is delivered in conjunction with a consumer
				report or credit score to a user of the consumer report or credit score to
				indicate that the consumer report or credit score of the consumer was adversely
				affected during a period in which the consumer was a servicemember serving on
				active duty outside the continental United States in support of a contingency
				operation.
							(3)The term
				contingency operation has the meaning given that term under
				section
				101(a)(13) of title 10, United States Code.
							(4)The term active duty has the
				meaning given that term under
				section
				101(d)(1) of title 10, United States Code.
							(5)The term
				consumer reporting agency has the meaning given that term under
				section 603 of the Fair Credit Reporting Act.
							(6)The term
				reseller has the meaning given that term under section 603 of
				the Fair Credit Reporting Act.
							(7)The term
				qualifying account means an account that was opened by a
				servicemember before the date on which the servicemember was deployed outside
				the continental United States in support of a contingency operation, but only
				with respect to obligations incurred before such
				date.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 207 the following new item:
				
					
						Sec. 208. Protection of credit ratings of
				certain
				servicemembers.
					
					.
			(c)Military service
			 deployment explanation not to affect certain future
			 transactionsSection 108 of such Act (50 U.S.C. App.
			 518) is amended in the matter preceding paragraph (1), by
			 inserting after liability of that servicemember the following:
			 , or the inclusion of a military service deployment explanation in a
			 file of the servicemember at a consumer reporting agency pursuant to section
			 208,.
			
	
		
			Passed the House of
			 Representatives November 5, 2007.
			Lorraine C. Miller,
			Clerk
		
	
